UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 CESAR AUGUSTO CORRALES,

                 Plaintiff,
                                                                      No. 19 Civ. 4532 (LTS)(RWL)
          -v-

 AJMM TRUCKING CORP., WILSON
 MOROCHO,                                                             ORDER

                 Defendants.

-------------------------------------------------------x


                This matter having been commenced by the filing of a complaint on May 17,
2019, and the defendants having failed to interpose a timely answer to the complaint or otherwise
move in this proceeding, and the plaintiff having sought permission to move for a default
judgment, and the Court having determined that an investigation of the factual basis of the
allegations of the complaint herein pursuant to Fed. R. Civ. P. 55(b)(2) is appropriate, it is
hereby

                 ORDERED, that the plaintiff may make a motion for a default judgment; and it is
further

                ORDERED, that the plaintiff's motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action; and it is further

               ORDERED, that such motion for default judgment must be served on the
defendants and must be accompanied by copies of the Clerk's Certificate and of proof of service
of the summons and complaint and the motion for default judgment as provided by the
undersigned's Individual Practices Rules; and it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further




DEFPROVE.DOCX                                              VERSION DECEMBER 17, 2019                1
               ORDERED, that plaintiff must serve a copy of this Order on defendants and file
proof of such service within fourteen (14) days from the date hereof.


Dated: New York, New York
       December 17, 2019


                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              DEFPROVE.DOCX                                   VERSION DECEMBER 17, 2019         2
DEFPROVE.DOCX   VERSION DECEMBER 17, 2019   3
